DISMISS; and Opinion Filed April 19, 2013.




                                         S In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                      No. 05-12-00450-CV

                    CHRISTOPHER ALAN GANNON, Appellant
                                    V.
                JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
                    ITS SUCCESSORS AND ASSIGNS, Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-08-15791

                               MEMORANDUM OPINION
                          Before Justices Moseley, O'Neill, and Lewis
                                  Opinion by Justice O'Neill
       Before the Court is appellee’s March 28, 2013 motion to dismiss. Appellee contends the
appeal should be dismissed for want of prosecution.
       By letter dated February 25, 2013, the Court informed appellant that his brief was
deficient. We instructed appellant to file an amended brief, within ten days, that complies with
rule of appellate procedure 38.1. See TEX. R. APP. P. 38.1. We cautioned appellant that failure
to file an amended brief within the time specified would result in dismissal of the appeal without
further notice. As of today’s date, appellant has not filed an amended brief. Accordingly, we
grant appellee’s motion and dismiss the appeal.




                                                   /Michael J. O'Neill/
                                                   MICHAEL J. O'NEILL
                                                   JUSTICE
120450F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

CHRISTOPHER ALAN GANNON,                                On Appeal from the 193rd Judicial District
Appellant                                               Court, Dallas County, Texas
                                                        Trial Court Cause No. DC-08-15791.
No. 05-12-00450-CV         V.                           Opinion delivered by Justice O'Neill.
                                                        Justices Moseley and Lewis, participating.
JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION ITS SUCCESSORS AND
ASSIGNS, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee, JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION ITS SUCCESSORS AND ASSIGNS, recover its costs of this appeal from
appellant, CHRISTOPHER ALAN GANNON.


Judgment entered this 19th day of April, 2013.




                                                       /Michael J. O'Neill/
                                                       MICHAEL J. O'NEILL
                                                       JUSTICE




                                                 –2–